NEY      GENEKAL
                  F   1’EXAnS




Hon. M. B. McCoy, D.C., President
Board of ChiropracticExamtnere
Austin, Texas            Opinion NO. v-1081
                             Rer The authority of the Texas
                                 Board of ChiropracticEx-
                                 amlners to Issue licenses
                                 by reciprocitywith States
                                 which require basic scfence
                                 examinationbut in which
                                 these applicants are ex-
Dear Dr. McCoy:                  empt from such examination.
          Your request for an opinion Is as follows:
         “This Board haa received information
    from the Texas Basic Science Board to the
    effect that it has establisheda reciprocal
    arrangementwith the State of Tennessee,
    where the individualreceived his Tennessee
    Basic Science certificateby examination.
         "We have received Informationfrom the
    Secretary of the Tennessee State Board of
    ChiropracticExamlners to the effect that
    Chiropractorswho were licensed prior to
    1947 by examination in Tennessee are exempt
    from the Tennessee Basic Science Law.
          “Dr. Carrick, Secretary of the Tennes-
     see ChiropracticBoard, advises that .*.
     (upon the advice of Legal Office of Regula-
     tory Boards) thoee lloensed prior to 1947,
     are exempt from it, and that in his opfnfon
     a photostatlccopy of license, or a certl-
     fied copy of the Law on the Basic Sciences
     of his State should be sufficientproof for
     the Texas Board to act on. The Board in
     the Basfc Sciences of Tennessee has ruled
     that the Tennessee ChiropracticBoard can
     certify that licenses prior to February,
     1947, are exempt from the Basic Science Law.”
     (Parentheticalmaterial supplied)
                                                       -




Hon. M. B. ClcCoy,D.C., page 2   (v-1081)


           You desire to know whether a chiropractorof
a._foreign
     _     state who was exempt from the provlslons of
the basic science act in his state at the time of re-
ceiving his license, may be granted a license by rec-
iprocity In this State to practice chiropracticwithout
first getting a certificateof proficiency In the basic
sciences.
          Section 9 of Article 4512b, V.C.S. (Chlro-
practlc Law), provides:
         "The Texas Board of 'ChiropracticEx-
    aminers shall .. grant license to practice
    chiropracticto licentlatesof other states
    or terrltorleahaving requirementsand prac-
    tices equal to those established.by the laws
    of this State.... Said applicationshall be
    accompaniedby a license, or a certified
    copy of license to practice chiropractic,
    lawfully Issued to the applicant,u on ex-
    amination, by some other state or ThEGy
     f th United States...."(Emphasissupplied
    :hrou:hout)
          Section 7 of H.B. 103, Acts 51st Leg., R.S.,
1949, ch. 95& p. 170 commonly referred to as the "Basic
Sciences Law (Art. 459Oc, V.C.S.), is as follows:
          "Ho certificateshall be issued by the
    Board unless the person applying for it
    submits evidence, satisfactoryto the Board,
     ... (6) that he has a comprehensiveknowl-
    edge of the basic sciences as
    passing the examinationgiven
    as by thl A t required. This shall not be
    construedstoCpreventthe issue of certlff-
    cates under the provisions of Section 8 of
    this Act."
          Section 8, above referred to, says:
         "The Board shall waive the examination
    required by Section 7s when proof satlsfac-
    tory to the Board is submitted, showing
    $;itEha;e;$ applicant has passed In another
               itory, or District of Columbia,
    an exknatlon in'the basic sciences before
    a board of examiners; (2) th t the requfrs-
    ments of that State, TerritoEy, or Dfstrlct
Hon. M. B. McCoy, D.C., page 3   (v-1081)


    of Columbla are not less than those required
    by thls Act as a condition precedent to the
    lssne of a certlrlcate;(3) that the board
    of examiners in that State, Territory, or
    District of Columbia grants like exemption
    from examinationIn the basic sciences to
    persona holding certificatesfrom the State
    Board of Examlners In the Basic Sciences In
    Texas; ...* (H.B. 103 as amended by H.B.
    915, Acts 51st Leg., R.S., 1949)
          Section 1 of Article 459Oc (Basic Sciences
Law) requires that a person must obtain a certificate
of proficiency In the basic sciences before being ex-
amined for a license to practice the healing arts or to
be granted a license to practice the healing arts. For
the purposes of this opinion, an exception to this rule
Is that the Board of Basic Science Examiners may waive
the examlnatlonfor such certificateof proficiencywhen
the provisions of Section 8 of the Act are met.
          In your particular factual situation,the
Texas Board of ChiropracticExaminers could Issue a ll-
tense by reciprocitywith those states having similar
quallflcatlonsfor the practice of chiropractic. How-
ever, the fact that an applicant Is exempt under the laws
of his state would not obviate the necessity of his meet-
ing the requirements of this state. In answer to the
following question:
          "Questionlo. 5. "If you have answered
    Question no. 1 In the afflrmatlve, what ef-
    fect will this have on the applicantswhose
    applicationsfor license by reciprocal en-
    dorsementwere approved on June lVth? Ll-
    tense certificateswere signed on June 17th
    for approximately200 applicants,and are
    now ready to b.esent out, should the Board
    send out these license certificateswlthout
    having obtained a basic science certificate,
    even though there is no Board of Basic Scl-
    ence Examlners to Issue a basic science cer-
    tificate?'"
the Attorney Qeneral, In Oplnlon Ro. V-867, dated 3uly
30, 1949, stated:

            'Slnae recelvlng your request for opln-
     Ion,   you have advised that this questfon
Hon. M. B. NoCoy, D.C., page 4    (~-1081)


        should be limited to those applicantswho
        filed after the efieotive date of the Act,
        since action had already been taken on
        those which were filed before suah date.
        On applications,filed, and obviously to
        be aated upon after the effective date,
        April 28, 1949, House Bill 103 clearly re-
        quires certiiicatesof proilclenoy in the
        basic sdiences beiore the Issuance of ll-
        senses to practice. Since the Basic Soi-
        ence Law indicates that no license shall be
        issued before obtaining  a certificateof
        profiolenoyand slnoe no examlnatlonSOP
        admission by reciproalty is required, It
        Is our opinion that the Board of Medical
        Examiners may hold In abeyance the appllca-
        tlons of those to be admltted to practice
        the healing arts by reciprocityuntil such
        time as the applicantsppayobtain from the
        Basic Sciences Board the certlilaatesof
        proficiencyrequired by law. Upon receipt
        of suah certificateaof proficiencyIn the
        basic sciences by the Board of Medical Ex-
        aminers euah Board would be authorized to
        Issue all lioenses which were signed bn
        June 11th by virtue of reciprocal agree-
        ments.
          In view of the foregoing, It 18 our opinion
that the chlropraatorsIn question may not be granted a
license to practice chiropraotlcin the State of Texas
by reciproaity rlnce they do not have certificatesof
proficiencyin the Basic Sciences.
                           SUNNARY
               Chiropractorsof another state, who at
        the tfme of their receiving licenses,were
        exempt In such state from the provisions of
        the Basic SciencleAot, may not be granted a
        license by reciprocityto practice chlroprac-
        tic in this State without first procuring a
        certificateof proflcienayIn the basic eal-
        ences;   I.e., without taking and passing an
        examination.
APPROVED8                            Yours very truly,
J. C. Davis, Jr.                       PRICE DAHIEL
County Affairs Divlalon              Attorney Qeneral
Joe R. (freenhlll
First Aasletant
                                     BY-
BW:bh:db                                      Assistant